Citation Nr: 1423480	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic hip condition.

2.  Entitlement to service connection for hip disability.

3.  Entitlement to a rating in excess of 10 percent prior to December 13, 2013, for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to a rating in excess of 60 percent on and after December 13, 2013, for lumbar spine intervertebral disc syndrome (formerly DDD of the lumbar spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to July 1997. 

These matters are on appeal from a January 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, this case was Remanded for further development.  During the pendency of the appeal, by a February 2014 rating action, the 10 percent rating assigned for the Veteran's lumbar spine disability was increased to 60 percent, effective from December 13, 2013.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that an April 2009 rating action assigned separate ratings of 20 percent each for radiculopathy of the right and left leg.  However, the Veteran did not file a Notice of Disagreement with the April 2009 rating action and the April 2014 Informal Hearing Presentation identified the petition to reopen the previously denied claim for service connection for a left hip disability and the claim for an increased rating for the Veteran's lumbar spine disability as the remaining issues on appeal.  A claim for an increased rating for radiculopathy of the lower extremities is not currently before the Board and will not be addressed by the Decision below.

The issue of entitlement to service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an unappealed decision dated in June 1999, service connection for a chronic hip condition was denied on the basis that there was no evidence of current disability of the hip.

2.  Evidence received since the June 1999 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a hip disability.

3.  Even considering his complaints of pain, pain on motion, and functional loss, for the period prior to December 13, 2013, the Veteran's degenerative disc disease of the lumbar spine was not shown to have been manifested by forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his lumbar spine disability.

2.  From December 13, 2013, to the present, there is no evidence that the Veteran's lumbar spine disability results in unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

1.  The June 1999 denial of service connection for a chronic hip condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a chronic hip condition.  338 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Prior to December 13, 2013, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2013).

4.  From December 13, 2013, the criteria for a rating in excess of 60 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, DC 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board is granting the Veteran's request to reopen a previously denied claim for service connection for a chronic hip condition.  Such constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

As for the appeal for an increased rating, prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for his service-connected low back disability in notice letters sent in November 2010 and September 2011.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  The RO further described what evidence that the Veteran should provide in support of his claim. He was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, and VA treatment records, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA spine examination in November 2010 and a VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) examination in December 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's orthopedic and neurologic symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last orthopedic examination is almost six (6) months old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the December 2013 examination.  The Veteran has not argued the contrary.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA has also substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II. New and Material Evidence

In June 1999, the RO denied service connection for a chronic hip condition, on the basis that the Veteran did not have a currently diagnosed hip disability.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the June 1999 rating decision, newly-received evidence includes an April 2011 VA treatment report which indicates diagnosis of left hip strain-piriformis.  This medical record is new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Historically, a February 1998 rating action granted service connection and assigned a 20 percent disability rating for the Veteran's degenerative disc disease (DDD) of the lumbar spine with numbness of the legs, effective from May 16, 1997, pursuant to Diagnostic Code 5293.  An April 2009 rating action assigned a separate rating of 10 percent effective from December 8, 2008, for DDD of the lumbar spine under Diagnostic Code 5242, effective from December 8 2008, the date of the increased rating claim.  In addition, separate ratings of 20 percent each for radiculopathy of the right and left leg were assigned pursuant to Diagnostic Code 8520, also effective from December 8, 2008.

In October 2010, the Veteran filed a claim for an increased rating for his low back disability.  In January 2012, the RO continued the 10 percent disability rating for DDD of the lumbar spine pursuant to Diagnostic Code 5242.  While on appeal, in February 2014, the Veteran's disability rating was increased to 60 percent pursuant to Diagnostic Code 5243 effective from December 13, 2013, the date of the VA examination which showed that the condition had worsened.  The 10 percent rating under Diagnostic Code 5242, which had been based on limitation of motion, was discontinued in favor of the higher rating that was assigned under Diagnostic Code 5243.  (The changing of the diagnostic code to a more appropriate diagnostic code was warranted in light of new manifestations and did not result in a de facto reduction of disability rating.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011)).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243. The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.   38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is assigned a 20 percent rating.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Turning to the merits of the claim, VA treatment records include an October 2009 MRI of the lumbar spine which indicated minimal disc bulges at the Ll-L2 and L4-L5 levels without significant stenosis of the central canal or neural foramina.  An October 2009 treatment record indicates an impression of increased frequency in bowel movements apparently related to inflammatory bowel syndrome.

On VA spine examination in November 2010, the Veteran presented with complaints of sharp low back pain with prolonged sitting.  He experienced weekly moderately-severe flare-ups due to increased activity and cold weather.  Flare-ups were treated with Aleve, heating pad, and a TENS unit.  While he experienced some urinary urgency, there was no history of urinary incontinence, frequency, obstipation, or erectile dysfunction.  There was fatigue, stiffness, spasm, decreased motion, and sharp and constant lumbar spine pain.  Posture was normal with an antalgic gait and no abnormal spinal curvatures.  There was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing revealed 75 degrees forward flexion, 10 degrees extension, 8 degrees left lateral flexion, 15 degrees right lateral flexion, 15 degrees left lateral rotation and 20 degrees right lateral rotation, with objective evidence of pain.  Following repetitive-use testing there was objective evidence of pain, but no additional limitation in range of motion.  An October 2010 MRI of the lumbar spine indicated minimal disc bulges at the Ll-L2 and L4-L5 levels without significant stenosis of the central canal or neural foramina.  MRI examination in November 2010 indicated slight narrowing of the intervertebral disc space at the lumbosacral junction.  Otherwise, the lumbosacral spine examination was essentially unremarkable.  The examiner noted that the Veteran was not working due to bad headaches and arm pain/numbness due to an automobile accident.  The examiner diagnosed DDD of the lumbar spine.  The lumbar spine disability caused decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and lower extremity pain.

VA treatment records include a July 2013 report which indicates complaint of low back pain.  There was tenderness of the left paraspinal area.  The Veteran maintained a full range of motion of the thoracolumbar spine.  He was given an injection for the pain.

Pursuant to the Board's November 2013 Remand, on VA back DBQ examination in December 2013, the Veteran complained that his low back disability had progressively worsened since his last examination and caused him to occasionally miss work due to his symptoms.  He explained that his employer was aware of his medical condition and allowed him to miss work and take breaks due to his irritable bowel syndrome.  He stated that he had received emergency room care that included Depo Medrol trigger injections over the last year.  He also stated that he was unable to engage in intercourse and experienced pressure in his tailbone when having bowel movements due to his low back disability.

The Veteran complained of daily pain with at least two flare-ups per week that lasted up to two to three days during which he laid down, took Aleve, and used a heating pad.  His low back disability was aggravated by prolonged sitting while driving and getting into and out of his employer's dump truck.  The Veteran estimated that he missed two to three days each month due to back pain.  Range of motion testing revealed 70 degrees flexion with objective evidence of pain at 50 degrees, 10 degrees extension, right and left lateral flexion to 20 degrees with objective evidence of pain at 10 degrees; and right and left lateral rotation to 20 degrees with objective evidence of pain at 15 degrees.  Following repetitive-use testing there was no additional limitation in range of motion.  There was functional loss or impairment of the thoracolumbar spine due to less movement than normal; pain on movement; interference with sitting, standing, and or weight-bearing; and lack of endurance.  On palpation, there was generalized lumbar tenderness and bilateral SI tenderness.  There was muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  However, there was no evidence of ankylosis of the spine.  With the exception of the previously diagnosed radiculopathy of the lower extremities, there were no neurologic abnormalities or findings related to the Veteran's thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  

With regard to IVDS, the Veteran had incapacitating episodes over the past 12 months having a total duration of at least six weeks during the past 12 months.  He occasionally used a lumbar support (at work) and a brace for his lumbar spine disability.  With regard to the effect of his low back disability on employment, he had significant difficulty with prolonged standing and sitting, lifting, carrying, bending, twisting, and climbing.  The examiner diagnosed IVDS and DDD of the lumbar spine and lumbar radiculopathy of the lower extremities.

Having reviewed the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's DDD of the lumbar spine prior to December 13, 2013.  On VA examination in November 2010, range of motion testing revealed forward flexion of the thoracolumbar spine to at least 75 degrees albeit with pain.  The evidence does not show limitation to less than 60 degrees.  His combined range of motion, factoring limitations due to pain, was 143 degrees, which is well in excess of the required 120 degrees.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case prior to December 13, 2013.  On repetitive stress testing on VA examination in November 2010 there was no additional limitation in range of motion on repetitive testing.  Again, even in considering the point where pain was first experienced, which does not necessarily translate to functional loss, he would still not meet the threshold requirements for a 20 percent rating.  Further, to the extent that he complained of pain throughout the range of motion of the lumbar spine, the Board emphasizes that there was must be some measurable loss of range of motion or function.  See Mitchell v. Shinseki.

The Board has also determined that the assignment of a higher (20 percent) rating prior to December 13, 2013, is not warranted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  There is no evidence that bed rest was prescribed by a physician or diagnosis of IVDS prior to December 13, 2013.  Thus, the requirements for a 20 percent evaluation have not been met or approximated.

From December 13, 2013, the medical evidence is negative for any clinical finding of unfavorable ankylosis of the entire spine which would warrant the assignment of a higher 100 percent rating.  Such is simply not shown.  Indeed, as the Veteran is shown to retain motion of the thoracolumbar spine, the requirements for a 100 percent rating have not been met or approximated.  Further, in terms of the period from December 13, 2013, as the Veteran is already in receipt of a 60 percent schedular rating, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  It is again noted that ankylosis of the entire spine is not shown.  He clearly experiences limited range of motion; but, the fact remains that his continued ability to manipulate his spine negates a finding of ankylosis.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for lumbar spine disability prior to and since December 13, 2013, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to higher ratings for lumbar spine disability prior to and since December 13, 2013, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's orthopedic disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, on December 2013 VA examination, the examiner stated that the Veteran filed a claim for TDIU.  However, there is no claim of record and on examination the Veteran indicated that he is employed.  The Board notes that in this case the record does not indicate and the Veteran has not asserted that he is unemployable due to his service-connected lumbar spine disability.

In light of the foregoing, the Veteran's claim for a rating in excess of 10 percent prior to December 13, 2013, and in excess of 60 percent since December 13, 2013, for degenerative disc disease and intervertebral disc syndrome of the lumbar spine must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

New and material evidence having been received, the claim for service connection for a chronic hip condition is reopened.  To this extent only, the appeal is granted.

A rating in excess of 10 percent prior to December 13, 2013 for lumbosacral strain with degenerative disc disease (DDD), is denied.

A rating in excess of 60 percent on and after December 13, 2013, for lumbar spine intervertebral disc syndrome, is denied.






REMAND

As regards the claim for service connection for a hip disorder, the STRs include a January 1995 clinical note which indicates complaints of left hip pain and a March 1995 X-ray examination of the left hip which was negative for any significant bony or joint abnormalities.  On June 1999 spine examination, examination of the hips revealed that they were within normal limits.  However, a November 2010 VA examination noted low back pain that radiated to the hips and an April 2011 VA treatment report which indicates diagnosis of left hip strain-piriformis.  

On review of the record, it is unclear whether the Veteran has any currently diagnosed disease or disability of the hip(s).  Moreover, no examiner has provided an opinion as to whether any hip symptomatology is related to the Veteran's service or is caused or aggravated by his service-connected lumbar spine disability. 

Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's hip disability.  See 38 C.F.R. § 3.159.

A review of the Veteran's electronic claims file shows that the most recent VA medical records are dated in January 2014.  Accordingly, any outstanding VA and private treatment records, if extant, must be secured on Remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the VA treatment records since January 2014.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination to determine the nature and etiology of any hip disorder.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current hip disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current hip disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(b)  Is it at least as likely as not (50 percent or more probability) that any current diagnosed hip disability, as identified above, is:

i. proximately due to his service-connected low back disability OR 
ii. aggravated by his service-connected low back disability?



In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA medical records, VA examination reports, and SSA records.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


